Citation Nr: 1243459	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  07-09 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for service-connected residuals of cold injury, right lower extremity, from July 20, 2000 to October 2, 2000, currently evaluated as zero percent disabling.

2. Entitlement to an increased disability rating for service-connected residuals of cold injury, right lower extremity, from October 3, 2000 to November 17, 2005, currently evaluated as 10 percent disabling.

3. Entitlement to an increased disability rating for service-connected residuals of cold injury, right lower extremity, from November 18, 2005, currently evaluated as 20 percent disabling.

4. Entitlement to an increased disability rating for service-connected residuals of cold injury, left lower extremity, from July 20, 2000 to November 17, 2005, currently evaluated as 10 percent disabling.

5. Entitlement to an increased disability rating for service-connected residuals of cold injury, left lower extremity, from November 18, 2005, currently evaluated as 20 percent disabling.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to December 1975 and from May 1978 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a March 1980 rating decision, the RO granted service connection for residuals, frostbite of feet, and assigned a noncompensable rating effective December 18, 1979.  In September 2005, the Veteran submitted a claim of entitlement to a compensable rating for residuals, frostbite of feet.  In a November 2005 rating decision, the RO separated the issue of residuals, frostbite of feet, into two separate issues of 1) residuals of cold injury, right lower extremity, and 2) residuals of cold injury, left lower extremity.  The RO then granted an increased rating of 10 percent for service-connected residuals of cold injury, right lower extremity, and assigned an effective date of October 3, 2000.  The RO also granted an increased rating of 10 percent for service-connected residuals of cold injury, left lower extremity, and assigned an effective date of July 20, 2000.  The Veteran perfected an appeal, and the claims were certified to the Board for appellate review.  

In January 2009, the Board remanded the Veteran's claims to provide the Veteran with the specific criteria necessary to establish entitlement to higher disability ratings for cold injury residuals of the right and left lower extremities and to provide the Veteran with an additional VA examination to assess the current severity of his cold injury residuals of the right and left lower extremities.  By letter dated in February 2009, the RO sent the Veteran a revised notice letter describing the diagnostic criteria necessary to establish higher disability ratings for cold injury residuals.  The RO also sent letters in September 2009 and May 2010 notifying the Veteran that he had been scheduled for peripheral vascular examinations.  However, because the record indicated the letters were sent to the wrong address, and no additional attempt had been made to reschedule a VA examination, the Board remanded the Veteran's appeal in January 2011 to schedule the Veteran for a VA peripheral vascular examination.  The record demonstrates the Veteran underwent a VA examination in May 2011 in conjunction with his claims.  Given the foregoing, the Board finds that VA has substantially complied with the Board's January 2009 and January 2011 remands with regard to this appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In an April 2012 rating decision, with respect to the issue of residuals of cold injury, right lower extremity, the RO granted an increased disability rating of 20 percent from November 18, 2005 to May 18, 2011, and an increased disability rating of 30 percent on and after May 19, 2011.  For residuals of cold injury, left lower extremity, the RO granted an increased disability rating of 20 percent from November 18, 2005 to May 18, 2011 and an increased disability rating of 30 percent on and after May 19, 2011.  On a claim for an increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to both issues, the ratings assigned for the periods prior to May 19, 2011 do not constitute full grants of the benefits sought on appeal.  As the Veteran did not withdraw his claims of entitlement to higher ratings, the matters remain before the Board for appellate review.

An October 2000 VA treatment record reveals an assessment of "peripheral neuropathy clinically."  At the December 2007 Travel Board hearing, the Veteran testified that he had shooting pain through his ankles and up his legs as the result of his service-connected residuals of cold injury.  The Board finds this evidence reasonably raises the issue of entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected residuals of cold injury, right and lower extremities, which must be separately evaluated under the appropriate diagnostic code.  38 C.F.R. § 4.104, Diagnostic Code 7122, Note 1.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of a TDIU is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1. From July 20, 2000 to November 17, 2005, the Veteran's residuals of cold injury, right lower extremity, were manifested by chronic pain and numbness.

2. On and after November 18, 2005, the Veteran's residuals of cold injury, right lower extremity, were manifested by chronic pain, numbness, hyperhidrosis, and locally impaired sensation.

3. From July 20, 2000 to November 17, 2005, the Veteran's residuals of cold injury, left lower extremity, were manifested by chronic pain and numbness.

4. On and after November 18, 2005, the Veteran's residuals of cold injury, left lower extremity, were manifested by chronic pain, numbness, hyperhidrosis, and locally impaired sensation.


CONCLUSIONS OF LAW

1. The criteria for a 10 percent disability rating for service-connected residuals of cold injury, right lower extremity, from July 20, 2000 to November 17, 2005 have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2012).

2. The criteria for a 30 percent disability rating for service-connected residuals of cold injury, right lower extremity, on and after November 18, 2005 have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2012).

3. The criteria for an evaluation in excess of 10 percent for service-connected residuals of cold injury, left lower extremity, from July 20, 2000 to November 17, 2005 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2012).

4. The criteria for a 30 percent disability rating for service-connected residuals of cold injury, left lower extremity, on and after November 18, 2005 have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7122 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess/Hartman  v. Nicholson 19 Vet. App. 473 (2006); see also 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from non-compensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative Diagnostic Codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d 1270.

Here, the RO's October 2005 and February 2009 letters to the Veteran satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 473.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of this claim, including the opportunity to present pertinent evidence.  Additionally, the February 2009 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disability, the different types of evidence available to substantiate his claim for a higher rating, the need to submit evidence of how such worsening affected his employment, and the requirements to obtain a higher rating.  See Vazquez-Flores, 580 F.3d at 1275-82.  Following the issuance of the February 2009 letter, the Veteran's claims were re-adjudicated in supplemental statements of the case dated in September 2010 and April 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met, and, thus, no further development is required regarding the duty to notify.  See Pelegrini, 18 Vet. App. at 120 (2004).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including VA treatment records, and by affording the Veteran VA examinations.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2005 and May 2011 VA examinations are adequate for the purpose of rating the Veteran's current service-connected disabilities as they were based on a physical examination of the Veteran and provide the medical information needed to address the rating criteria relevant to the issues on appeal.  There is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion concerning the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Under the General Rating Formula for Diseases of the Arteries and Veins, a 10 percent evaluation is warranted for arthralgia or other pain, numbness, or cold sensitivity; a 20 percent evaluation is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis); and a 30 percent evaluation is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Note 1 to this provision provides that amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy should be separately evaluated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., should be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  See 38 C.F.R. § 4.104.

A July 2000 VA treatment record demonstrates the Veteran complained of pain in his feet on weight bearing.  The Veteran reported chronic pain in the left foot since service, which got worse during a day of work and by the end of the day after work or weight bearing.  The VA physician noted there was a history of "trench feet" in service.

VA treatment records from October 2000, August 2002, and March 2004 indicate the Veteran complained of pain in his feet on weight bearing and reported chronic pain in the left foot since service and chronic numbness in both feet.  It was noted that previous x-rays of the feet were suggestive of pes planus but no other abnormalities.

A March 2005 VA treatment record reveals the Veteran reported excruciating pain, but not numbness, in both feet for months.  He stated that the pain was getting worse as his foot previously hurt for only one to two days whereas now they bothered him constantly.  The Veteran reported having frostbite in service.  On examination, no ulcerations or infection were noted, bilateral pedal pulses were palpated, and the feet were warm to the touch.  The assessment was chronic pain in both feet.  A March 2005 x-ray examination of both feet noted mild hallux valgus, bilaterally, with no obvious acute bony or articular abnormality.  The impression was a normal study.

In May 2005, the Veteran reported constant pain in his feet, which the VA physician noted was a chronic condition since service.  The assessment included chronic pain in both feet.  An additional May 2005 VA treatment record reveals a notation of chronic pain in the feet since "trench feet" in service and chronic numbness in the feet.

In his September 2005 claim of entitlement to an increased rating for his service-connected frostbite of feet, the Veteran asserted he had constant pain in his feet and that his feet were always cold to the touch.

The Veteran underwent a VA peripheral vascular examination on November 18, 2005.  The Veteran reported pain in both feet dating back to 1978 after cold exposure caused frostbite in both feet during winter training in Bamberg, Germany.  The Veteran stated that since onset, the pain had gotten progressively worse.  As for his current symptoms, the Veteran denied tissue loss but reported that cold sensitivity of the affected areas was much worse in the cold weather.  He stated the pain affected the joints of his toes on both feet and his ankles and was sharp, constant, and moderate to severe in nature.  The VA examiner diagnosed Raynaud's phenomenon in the right foot and found the symptoms of a characteristic attack included numbness and cold temperature.  The VA examiner also found there was hyperhidrosis of the affected parts, and tingling, weakness, and swelling of both feet.  The Veteran had muscle cramps in his left foot, recurrent fungal infections, decreased sensation in both feet, and arthritis in both feet.  There was no abnormal color, breakdown of ulceration, nail abnormalities, change in the skin thickness, or sleep disturbance due to symptoms.  The Veteran reported severe weekly flare-ups of joint disease which lasted hours and prevented the Veteran from maintaining his employment in construction.

With respect to the Veteran's left foot, the color was normal, the skin was thin, rough, and fragile, the temperature was cooler than normal, hair growth was absent, and there was no evidence of fungus, callus formation, infection, or scar.  Peripheral radial pulses were normal in both feet, dorsalis pedis pulses were decreased in both feet, and posterior tibial pulses were normal in both feet.  There was no edema, no amputation or other tissue loss, no muscle atrophy, no swollen joints, no pes planus, and no hammertoe or claw toe or other toe flexion or extension deformity.  An x-ray examination of both feet revealed no bony abnormalities, no significant degenerative changes, no evidence of a calcaneal spur, and no soft tissue abnormalities.  The VA examiner diagnosed residuals, cold injury, bilateral feet with cold sensitivity.  The VA examiner determined the Veteran's problems had significant effects on occupational activities, which included decreased mobility, decreased strength of the lower extremities, and pain.

VA treatment records from November 2005 to December 2007 reveal problems of chronic pain and numbness in both feet since service.

In December 2005, the Veteran completed a compensation and pension protocol examination for cold injury residuals.  The Veteran reported that the appearance of his feet never returned to normal and that he was left with scars.  He asserted that since service he had experienced constant, sharp pain in the tips and joints of his toes, the arches of his feet, his legs, and all over the affected parts.  With respect to the affected parts, the Veteran reported numbness, tingling, weakness, swelling, changes in color, sensitivity to cold, excessive sweating, breakdown of skin, decreased sensation, changes in the thickness of skin, and arthritis.  The Veteran reported that he was unable to stand for long periods and had to quit his job as a painter because of his feet.  He was concerned about being able to maintain employment due to the effects of his injuries.

At a Travel Board hearing in December 2007, the Veteran testified that since service he had experienced constant pain, swelling, numbness, muscle spasms, cramping, and multiple skin breakouts.  He stated he sometimes felt pain shooting through his ankle and running up his leg.  He reported a diagnosis of acute arthritis and asserted he had lost quite a few jobs as the result of his service-connected disabilities.

Additional VA treatment records from December 2007 to May 2011 indicate symptoms of chronic pain in both feet since service and chronic numbness.

The Veteran underwent an additional VA examination with respect to his claims in May 2011.  A history of hyperhidrosis of the affected parts was recorded.  Constant, aching, and severe pain was noted in the entire foot which worsened with cold weather, walking, and standing.  The degree of cold sensitivity was reported as severe, with tingling, swelling, and muscle cramps in both feet.  There was a history of severe, decreased sensation in both feet and a history of abnormal color in both feet.  There was no reported weakness, recurrent fungal infections, breakdown or ulceration, or history of nail abnormalities.  The Veteran reported diagnoses of arthritis in both feet, thinning of the skin, and sleep disturbance.  Sensory examinations revealed decreased peripheral sensation in both lower extremities and abnormalities in both big toes.  Muscle tone was normal, and there was no evidence of muscle atrophy.  With regard to the left foot, the skin was white or pale, thick, drier than normal, scaly, with a cool temperature, decreased hair growth and fungus, and callus formation.  The nails were not affected, and there was no presence of a scar.  With regard to the right foot, the skin was white or pale, thick, scaly, and drier than normal, with a cool temperature, decreased hair growth, and fungus.  The nails were not affected, and there was no callus formation, no infection, and no scar.  The physical examination revealed no edema and no amputation or other tissue loss.  The VA examiner determined the effects of the disabilities on occupational activities were the assignment of different duties and increased absenteeism due to problems with lifting and carrying, decreased strength, and pain.  The Veteran was prevented from participating in exercise and sports and had moderate difficulty with chores, bathing, and driving.  The VA examiner diagnosed degenerative joint disease of bilateral feet and bilateral pes planus. 

 VA treatment records from May 2011 to January 2012 indicate symptoms of chronic pain in both feet since service and chronic numbness.

 In considering the evidence of record under the laws and regulations as set forth above, the Board finds that a 10 percent disability rating for service-connected residuals of cold injury, right and left lower extremities, is warranted for the period of July 20, 2000 to November 17, 2005.  The Board also finds that a disability rating of 30 percent for residuals of cold injury, right and left lower extremities, is warranted on and after November 18, 2005.

VA treatment records from July 20, 2000 demonstrate symptoms of chronic pain in both feet.  From October 2000 to November 17, 2005, the medical evidence of record indicates the Veteran's symptoms included chronic pain in both feet and numbness.  Additionally, a May 2005 VA treatment record demonstrates the Veteran had chronic pain in his feet since service.  Furthermore, in November 2005 and December 2007, the Veteran asserted that he had pain in both feet since service that had gotten progressively worse.  In this respect, the Veteran is competent to give evidence about what he experienced; i.e., that he has had symptoms of pain since his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Moreover, the Board finds nothing in the record that would refute the competency and credibility of the Veteran with respect to his symptoms since separation from active duty.  As a result, the Board finds the Veteran's residuals of cold injury, right and left lower extremities, warrant a disability rating of 10 percent for the period of July 20, 2000 to November 17, 2005.  

However, during the period of July 20, 2000 to November 17, 2005, there was no medical evidence of tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities, and the Veteran did not assert the presence of these symptoms at any time during the pendency of the appeal.  Rather, VA treatment records show the Veteran reported chronic pain in the left foot since service and chronic numbness in both feet but denied tissue loss.  Additionally, the March 2005 x-ray examination was normal for both feet.  In order to warrant a disability rating of 20 percent, the evidence must show arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.  38 C.F.R. § 4.104, Diagnostic Code 7122.  As a result, the evidence does not demonstrate that the Veteran's service-connected residuals of cold injury, right and left lower extremities, warrant a disability rating in excess of 10 percent for the period of July 20, 2000 to November 17, 2005.

Conversely, the November 18, 2005 VA examination demonstrated findings of arthritis, pain, cold sensitivity, Raynaud's phenomenon, hyperhidrosis, and decreased sensation.  The May 2011 VA examiner found the Veteran's symptoms included arthritis, pain, hyperhidrosis, decreased sensation, abnormal color, and thinning of the skin.  As a result, the Board finds the Veteran's service-connected residuals of cold injury, right and left lower extremities, warrant a 30 percent disability rating on and after November 18, 2005, which is the maximum schedular rating for residuals of cold injury under Diagnostic Code 7122.  38 C.F.R. § 4.104.  

The Board notes that the Veteran was diagnosed as having Raynaud's phenomenon at the time of the November 2005 VA examination.  However, the symptoms associated with the Raynaud's phenomenon, namely numbness and cold temperature, were contemplated in the grant of the 30 percent disability evaluations.  Furthermore, the May 2011 VA examiner did not find evidence of Raynaud's phenomenon.  Separate disability ratings may only be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Therefore, the Board concludes that the Veteran is not entitled to a separate evaluation for Raynaud's syndrome or any other disabilities diagnosed as the residual effects of cold injury.  

The Board has also considered the Veteran's statements that his disability warrants a higher disability rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The medical evidence included the Veteran's reported symptoms and provided the findings with respect to his residuals of cold injury, right and left lower extremities, in accordance with the rating criteria.  Although the Veteran may feel that he is entitled to a higher rating, the Board finds that the Veteran's symptoms and medical evidence are more akin to a disability rating of 10 percent but no higher for the period from July 20, 2000 to November 17, 2005, and a disability rating of 30 percent on and after November 18, 2005 for both service-connected disabilities.  

The above determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that the Veteran's service-connected residuals of cold injury, right and left lower extremities, are so exceptional or unusual as to warrant the assignment of higher ratings on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  First, the Board notes that for the period on and after November 18, 2005, the maximum disability rating has been awarded under the Rating Schedule, and therefore, a higher rating is unavailable.  With regard to the period of July 20, 2000 to November 17, 2005, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for those service-connected disabilities are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for those disabilities.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation.  See 38 C.F.R. 
§ 3.321(b)(1) ("governing norms" include marked interference with employment and frequent periods of hospitalization).  

In this case, the Board finds that the rating criteria to evaluate the Veteran's service-connected disabilities reasonably describe the Veteran's disability level and symptomatology.  From July 20, 2000 to November 17, 2005, his disabilities were manifested by chronic pain and numbness.  As the pertinent diagnostic code considers pain and numbness, to include decreased sensitivity, the Board finds the Veteran's disability level is contemplated by the Rating Schedule.  Consequently, the assigned schedular evaluation is adequate, and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's service-connected residuals of cold injury, right lower extremity, warrants a 10 percent disability rating from July 20, 2000 to November 17, 2005, and a 30 percent disability rating on and after November 18, 2005.  The Board also finds the Veteran's service-connected residuals of cold injury, left lower extremity, warrants an evaluation of 10 percent for the period of July 20, 2000 to November 17, 2005 and a 30 percent disability rating on and after November 18, 2005.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

An increased disability rating of 10 percent for residuals of cold injury, right lower extremity, is granted for the period from July 20, 2000 to October 2, 2000.

An evaluation in excess of 10 percent for residuals of cold injury, right lower extremity, for the period from October 3, 2000 to November 17, 2005 is denied.

An increased disability rating of 30 percent for residuals of cold injury, right lower extremity, is granted on and after November 18, 2005.

An evaluation in excess of 10 percent for residuals of cold injury, left lower extremity, for the period from July 20, 2000 to November 17, 2005 is denied.

An increased disability rating of 30 percent for residuals of cold injury, left lower extremity, is granted on and after November 18, 2005.


REMAND

During the pendency of the appeal, the Veteran submitted evidence reasonably raising the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Consequently, the determination as to whether he is entitled to a TDIU, including the effective date for that award, is part and parcel of the determination of the ratings for service-connected residuals of cold injury, right and left lower extremities.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  As such, the Veteran's claim of entitlement to a TDIU is properly before the Board but has not yet been addressed by the RO.

All issues "inextricably intertwined" with the issues certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to a TDIU is "intertwined" with the issues of entitlement to increased ratings for residuals of cold injury, right and left lower extremities, and was not addressed by the RO, the issue is remanded to the RO for development.  Id.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide notice and assistance to the Veteran with respect to the issue of entitlement to a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

2. After completing the above action, the claim of entitlement to a TDIU must be adjudicated.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


